DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Abstract and Specification filed on 07/11/2018 has been entered by the Examiner.
Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PCT reference WO 2015/033077 A1.
Regarding claims 1 and 12, PCT reference discloses a body part for a motor vehicle (method of assembling a body part for a motor vehicle in claim 12) as shown in Figure 2, comprising an outer panel (3) and an inner panel (13), wherein a backside of the outer panel relative to the inner panel for their assembly, the positioning structure comprising a clamping seat (recess of triangular section defined between the upper surface of the member 11 and the backside of the outer panel 3), the clamping seat being configured to receive a shaft of a rack for positioning the outer panel therein during the manufacturing of the outer panel (a shaft of a rack will fit in the recess the same as the shaft 31 fits in the recess defined between the surface of the member 13 and the back side of the outer panel 10 shown in Figure 8 of the present application), the clamping 
Regarding claim 2, PCT reference discloses the body part as shown in Figure 2 wherein the clamping seat comprises a plate (11) inclined relative to panel (3).
Regarding claim 3, PCT reference discloses the body part as shown in Figure 2 show a triangular-section housing defined by member (11) and the backside of the outer panel (3) and having a first, apex end and a second, open end having a greater dimension (“length”) than the first, apex end.
Regarding claim 7 and 8, the dimensions in the range 3-8 mm and 5-10 mm for the apex and open ends of the triangular-section housing of PCT reference would be normal, obvious design options for the skilled person in implementing the body part of PCT reference.
Regarding claim 9, PCT reference discloses the body part as shown in Figure 2 shows groove (12) having opening defined between two ribs.
Regarding claim 10, the use of a through hole in place of the blind hole of groove (12) of PCT reference would be a normal, obvious option for the skilled person in implementing the body of PCT reference.
Regarding claim 13, the use of bonding, tape gluing or welding to join the inner and outer panels (3, 4) would be a normal, obvious design option for the skilled person in implementing the body part of PCT reference.  

Allowable Subject Matter
Claims 4-6 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The cited references show several other body part and method assembling a body part for a motor vehicle similar to that of the current invention. 
KR 2012 0003255 U and US 6,530,620 sited on the IDS discloses outer and inner panels and a clamping seat. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612